Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
1.	Claims 1-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  
The closest prior art Knoppert et al. (US 20210240805) discloses a system (Fig. 1) comprising: a processor (Fig. 1(102)); 
a touchpad (Fig. 1(113), Figs. 2-4) coupled to the processor ([0035]), the touchpad comprising: 
a printed circuit board (Fig. 3(310), [0070] – [0071]: contact foil 310 serving as a printed circuit board) comprising a microcontroller (Fig. 1(132), [0038]); 
a sensor array (Fig. 3(305)) coupled to the printed circuit board ([0038], [0110]), 
a user authenticator (Fig. 1(133): user identification system) coupled to the processor (Fig. 1(102)), the user authenticator comprising: 
an input data analyzer to: obtain a first input received from a user on the touchpad ([0035]); 
determine a region of interest on the touchpad based on identification of a set of sensor electrodes from amongst the plurality of sensor electrodes of the touchpad activated upon the first input ([0058]); 
generate data based on unique identifier of the user through a neural network ([0116] – [0117]: pattern matches the actual behavior of the authorized user); and encrypt data ([0142]). 
Gajiwala (US 20210240266) teaches the touchpad comprising: the sensor array comprising a plurality of sensor electrodes corresponding to a plurality of force sensitive resistors ([0055]: force-sensing resistors, [0058] – [0059]: force-sensing layer). 
Aharoni (US 20210306147) teaches vector encrypted using secret key ([0017], [0026]) and homomorphic encryption ([0012]). 

The subject matter not found was “an input data analyzer to: construct a first binary matrix comprising a first set of data values indicative of the set of sensor electrodes in the region of interest of the touchpad; construct a first pressure matrix comprising a second set of data values indicative of a pressure applied on each of the set of sensor electrodes in the region of interest based on the first input; and75 Patent ApplicationD20-376-04205-PR-USconstruct a first orientation matrix comprising a third set of data values indicative of a sequence of the activation of the set of sensor electrodes in the region of interest of the touchpad; 
a feature vector generator to: generate a first feature vector based on processing the first binary matrix, the first pressure matrix, and the first orientation matrix through a neural network, wherein the first feature vector is indicative of a unique identifier of the user; 
an encryption engine to: obtain, a second input indicative of a private key of the user; encrypt the first feature vector using the private key and a homomorphic encryption function to generate an encrypted first feature vector; and store the encrypted first feature vector in a database by associating the encrypted first feature vector with user data provided by the user; and 
an access enabler to: provide an authorized access to the user based on user authentication, the user authentication being based on the encrypted first feature vector”, in combination with the other elements (or steps) of the brace and method recited in the claim 1. 
Claims 9 and 15 are also allowed for the same reasons. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFROZA Y CHOWDHURY whose telephone number is (571)270-1543. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AFROZA CHOWDHURY/Primary Examiner, Art Unit 2628